WOODLEY, Judge.
The conviction is for the sale of beer in a dry area, the jury having assessed the punishment at 12 months in jail and a fine of $350.
The evidence fully sustains the charge that appellant sold beer in an admittedly dry area to the person named in the complaint and information.
According to the lone bill of exception, complaining of the charge of the court in submitting the question of enhancement of the punishment, the complaint, information and judgment admitted in evidence, but not read to the jury, showed a final conviction for the sale of beer in a dry area as here alleged for the purpose of enhancing the punishment.
The objection to the court’s charge reads as follows:
*640“Defendant excepts to the charge of the court for this: That same submits issues and matters not properly pleaded nor proved in that it submits to the jury the alleged prior conviction of the defendant in Cause No. 14,127 in this Court, and authorizes the enhancement of the punishment of defendant in this case because of such alleged prior conviction, in the event of a conviction for the offense charged in this present case. Wherefore defendant excepts to the charge of the Court and prays judgment of the Court.”
The punishment assessed by the jury is not in excess of that provided for the offense charged, and it is not shown that the punishment assessed was enhanced by reason of the prior conviction.
Under these facts, the bill complaining of the court’s charge shows no error requiring reversal of the conviction.
The judgment is affirmed.
Opinion approved by the court.